Effective immediately, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Thomas H. Wetherald Investment Officer of MFS As of December 31, 2013, the chart above will be restated as follows: Portfolio Manager Since Title Michael Grossman December 2013 Investment Officer of MFS Thomas H. Wetherald Investment Officer of MFS Effective immediately, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Thomas H. Wetherald Portfolio Manager Employed in the investment area of MFS since 2002 As of December 31, 2013, the chart above will be restated as follows: Portfolio Manager Primary Role Five Year History Michael Grossman Portfolio Manager Employed in the investment area of MFS since 2005 Thomas H. Wetherald Portfolio Manager Employed in the investment area of MFS since 2002 1002865 1 NWD-PM-SUP-111413
